So wa NI Dn Wn FBP W NO Ke

NO NO NY NO NY NO RO RO a ea ea ea ae
NI Hn A BP Ww NH KY DO OW NY DB WH BR WD WN KY OS

28

VAN DE POEL, LEVY,
ARNEAL & SEROT, LLP
ATTORNEYS AT LAW
1600 South Main Plaza
Suite 325
Walnut Creek, CA 94596
Telephone: (925) 934-6102
Facsimile; (925) 934-6060

Case 3:18-cv-06687-TSH Document1 Filed 11/02/18 Page 1 of 21

Daniel A. Serot, Esq. (SBN 220920)

VAN DE POEL, LEVY, ARNEAL & SEROT, LLP
1600 South Main Plaza, Suite 325

Walnut Creek, California 94596

Telephone: (925) 934-6102

Facsimile: (925) 934-6060

Email: dserot@vanlevylaw.com

Attorneys for Plaintiff,
SATORI MOVEMENT, INC.

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SATORI MOVEMENT, INC. CASE NO.:
Plaintiff,
COMPLAINT
Vs.

CRFT MANUFACTURING, INC. and
CANNACRAFT, INC.

Defendants.

 

 

 

 

COMPLAINT
For its Complaint against CRFT Manufacturing, Inc. and CannaCraft, Inc., Plaintiff Satori

Movement, Inc. (“SMI”) states as follows:
NATURE OF THE ACTION

1. This is a civil action for trademark infringement, dilution, unfair competition and
cybersquatting under federal, state, and common law. Satori Movement, Inc. (“SMI”); the owner of
four (4) federally registered trademarks featuring or consisting solely of its distinctive “SATORI"
mark including an associated design mark (collectively, “Satori Trademarks” or “Registered
Trademarks”) brings this action because CRFT Manufacturing, Inc. (“CRFT’’) and CannaCraft, Inc.
(“CCI”) (collectively referred to as “Defendants”) are unlawfully advertising and selling products and
services under a confusingly similar name to SMI's trademarks, in violation and dilution of SMI's
trademark rights. SMI seeks to enjoin Defendant’s acts, to recover damages and Defendant’s profits,

and to secure other relief, including attorney fees and costs.

{01679174} 1

 

COMPLAINT

 
Oo Ba NI DB Wn FP W NO KF

NO NO N NO NO NO NO ROR Re Ree ee ee eee ea ea ee
NI DBD Wn BP Ww NO KF DB Oo WO NQ DB WN BR Ww NO KF CO

28

VAN DE POEL, LEVY,
ARNEAL & SEROT, LLP
ATTORNEYS AT LAW
1600 South Main Plaza
Suite 325
Walnut Creek, CA 94596
Telephone: (925) 934-6102
Facsimile: (925) 934-6060

 

 

Case 3:18-cv-06687-TSH Document1 Filed 11/02/18 Page 2 of 21

2. For over twenty (20) years, SMI has worked tirelessly to build its brand, and its portfolio of
trademarks are representative of the considerable amount of goodwill SMI has established over these
past two decades through continuous use of its Satori Trademarks on a wide range of goods and
marketing efforts targeting consumers familiar with its related brand properties. Unfortunately,
Defendant is trading in on SMI's reputation and goodwill by marketing marijuana products and
services under the name Satori. As medical and recreational use of marijuana has become authorized
under the laws of more and more states, Defendant's public use of the name has increased, as have
Defendant's apparent ambitions with respect to continued use and growth of the name. This lawsuit
is not a comment on any federal or state policy matters, medical or pharmaceutical issues, or choices
in recreation. But SMI has a famous, valuable brand built through tremendous products and strong
consumer confidence, and as a business matter must take appropriate steps to protect its rights.

THE PARTIES

3. The SMI is a California corporation having a principal place of business at 1551 Nursery
Way, Suite A, McKinelyville, CA 95519. Since at least as early as 1998, and prior to Defendant’s
use, SMI have used the trademarks Satori, Satori Movement and Satori Wheels, along with related
marks and designs (collectively, the "SMI marks") in interstate commerce and globally in advertising
and selling of clothing, sporting goods and related items made from hemp fabrics and that also
include marijuana leaf designs.

4. On information and belief, Defendants are California Corporations having a principal place
of business at 2330 Circadian Way, Santa Rosa, CA 95407. Defendants’ unauthorized use of similar
marks in connection with its own products and services infringes and dilutes SMI's trademark rights.

JURISDICTION AND VENUE

5. This action arises under the federal Lanham Act, 15 U.S.C. §§ 1051, et seq.

6. This Court has jurisdiction over the subject matter of this action pursuant to 15 U.S.C. §
1121 and 28 U.S.C. §§ 1331, 1338(a), and 1338(b).

///
///
///

{01679174} Z

 

COMPLAINT

 
Oo Oe ND Un BP WO YN KF

NO NO NO NO ND NHN NN NN HH HF Ke HF RO Oe ee
NY DBD wn FP WW NO KY§ TD BO fH NA BDBo un FBP WY NYO KY CO

28

VAN DE POEL, LEVY,
ARNEAL & SEROT, LLP
ATTORNEYS AT LAW
1600 South Main Plaza
Suite 325
Walnut Creek, CA 94596
Telephone: (925) 934-6102
Facsimile: (925) 934-6060

 

 

Case 3:18-cv-06687-TSH Document1 Filed 11/02/18 Page 3 of 21

7. This Court has personal jurisdiction over Defendants and venue is appropriate in this Court.
Defendants are entities that are subject to this Court's personal jurisdiction with respect to this action,
and it has sufficient contacts with California and with this District. In addition, a substantial part of
the events giving rise to SMI’s claims occurred in this District.

8. Among other things, Defendants’ marketing and advertising reach into California and into
this District; its confusion of consumers and dilution of SMI's trademark rights occur in California
and in this District, among other places; the harm to SMI's trademark rights and goodwill takes place
in this District; Defendants marketing their goods through their website by way of knowing and
repeated transmissions of computer files over the internet, including, on information and belief, to
customers in California and in this District; Defendant operates an interactive website that establishes
additional contact with residents of California and of this District; SMI's trademark rights arise from,
among other things, its business in this District, and the trademark rights are owned in this District;
and SMI's applications for trademark registrations originated from this District.

9. Defendants generate sales of their products over the internet, including with respect to
California, through its websites <https://satorichocolates.com/> and <https://www.cannacraft.com/>.
It sells "cannabis infused chocolates," to customers through cannabis delivery services and
dispensaries in the State of California. The products are marketed in connection with the SMI
trademarks on the website and the merchandise itself also bears the SMI trademarks.

10. In addition to direct sales of merchandise out of which this action arises, Defendants’
website also engages in a very high level of interactivity. The website has an interactive "Contact
Us" page in which communications can be sent to Defendant directly through a web form
submission. The web form solicits information about the contacting user, including his or her name,
state, zip code and email address. The web form includes a box for the user to type a private
message.

11. Defendants’ websites also allow and encourage customers to use an interactive form to
locate distributers of its products sold under the SMI trademark. They provide hyperlinked icons that
direct the website user to Defendants’ social media feeds, encouraging the user to "follow"

Defendants. These social media feeds broadcast yet more infringing and dilutive use of the SMI

{01679174} 3

COMPLAINT —>

 
Co mea ND A FP WY NO

NO wpoO PN HN NY NH HN KN BH HB He HBR He Re ee ee
NY Dn Un fF WwW Ne KF TD ODO WBN DA FBP WY NY KF OS

28

VAN DE POEL, LEvy,
ARNEAL & SEROT, LLP
ATTORNEYS AT LAW
1600 South Main Plaza
Suite 325
Walnut Creek, CA 94596
Telephone: (925) 934-6102
Facsimile: (925) 934-6060

 

 

Case 3:18-cv-06687-TSH Document1 Filed 11/02/18 Page 4 of 21

trademarks. The websites also request users to post photographs that feature the SMI trademarks and
to link to its Instagram account.

12. Defendants’ Facebook page also advertises encourages users to "Drop us a comment" to
receive free information. Additionally, it offers links to news releases regarding Defendants’
infringing and dilutive activities. Overall, it is on the high end of the spectrum of website
interactivity.

13. On information and belief, as a foreseeable and intended result of Defendants’ release of
marijuana products with the SMI trademarks (as well as Defendants’ efforts to preserve and promote
the link between said marijuana and the brand) Defendants’ marijuana has been sold in California in
connection with the SMI trademarks. Multiple industry peers and consumers within California have
contacted SMI and expressed confusion associating the SMI trademarks with said marijuana products
produced by Defendants.

GENERAL ALLEGATIONS

14. SMI is a privately held company based in the Humboldt, California area. It is an
extremely well-known globally recognized brand within the hemp and cannabis lifestyle industry
including products featuring marijuana leaves sold under the SMI marks. The original SMI® has
been sold in commerce for over a decade, and the entire company has been named SMI since 1998.
Products bearing the SMI marks are targeted to consumers who purchase goods within and relating to
the cannabis industry, resulting in the competitive proximity of the products under consideration
being quite high. SMI takes pride in selling high-quality products, and it chooses to put the SMI
marks only on products that meet rigorous development standards. SMI has sold products bearing its
SMI marks over the last 20 years with sales during this period in excess of $10,000,000.

15. SMI's products branded with the SMI marks are marketed and sold in retail stores, at
festivals and on line. SMI has invested a great deal in the SMI marks.

16. SMI has purchased advertising, print advertising, online video, social media, including
advertisements in cannabis industry magazines, publications and websites, and appeared on local
television programs discussing the SMI product.

///

{01679174} 4

 

COMPLAINT

 
Co mA NID A FP WY NO

NO NO WN HN HN HN KN KNORR Hee HF KF Fe Se ee
NY DBD On FBP WwW NY FY TD BO FH NI DBA FP WD NY KF OC

28

VAN DE POEL, LEVY,
ARNEAL & SEROT, LLP
ATTORNEYS AT LAW
1600 South Main Plaza
Suite 325
Walnut Creek, CA 94596,
Telephone: (925) 934-6102
Facsimile: (925) 934-6060

 

 

Case 3:18-cv-06687-TSH Document1 Filed 11/02/18 Page 5 of 21

17. In order to protect the substantial goodwill in its products SMI owns the following

trademarks:

(1) “SATORI” (Reg. No. 3564639; IC class 25; for use on apparel goods) Registration
date 01/20/09

SATORI

(2) “SATORI MOVEMENT” (Reg. No. 3350869; IC class 25; for use on apparel
goods) Registration 12/11/07.

SATBRIMAVENENT,\

Hemp-Bamboo-Organic-Recycled-Skateboarding

(3) “SATORI WHEELS” (Reg. No. 3342675; IC 28; for use on sporting goods, but namely,

skateboard wheels and hardware accessories) Registration date 11/27/07.

SATORI WHEELS

(4) A design mark (Reg. No. 77490565; IC 25, 28 and 35; for use on a wide range of
apparel goods, and in connection with SMI’s global advertising initiatives in support of its products.)

(5) Linked Logo, (Registration No. 3625820, Registered 5/26/07).

///

///

{01679174} 5

 

COMPLAINT

 
Oo wo nn On Fe WY NO K&

NO NO NO NY KN KN NO NOOR RR Re Re Re ee eee ee
NY Hn On fF Ww NY KF TD Oo HB NI DB nH BP W NYO YK CO

28

VAN DE POEL, LEVY,
ARNEAL & SEROT, LLP
ATTORNEYS AT LAW
1600 South Main Plaza
Suite 325
Walnut Creek, CA 94596
Telephone: (925) 934-6102
Facsimile: (925) 934-6060

 

 

Case 3:18-cv-06687-TSH Document1 Filed 11/02/18 Page 6 of 21

18. Copies of the registration certificates and status printouts for the registrations, taken from
the U.S. Patent and Trademark Office’s Trademark Status Document Retrieval are attached Exhibit
A.

19. The existence of these valid and subsisting federal trademarks constitutes prima facie
evidence of trademark registrations and of the ownership and validity of SMI marks.

20. Moreover, Registration Nos. 3564639; 3350869; 3342675; and 3655820 for use on a wide
range of apparel goods, and in connection with SMI’s global advertising initiatives in support of its
products and are incontestable pursuant to 15 U.S.C. § 1065, which constitutes exclusive right to use
these marks specified in the registrations pursuant to 15 U.S.C. §§ 1065 and 1115 b.

21. SMI has used these marks without interruption since 08/01/1998 (Registration Nos.
3564639; 3350869; and 3342675) and 01/01/2000 (Registration No. 3625820). To its knowledge, its
SMI marks has been exclusive during this time in relation to the products set forth and described
above, and no other entity has the right to use a mark similar to the SMI marks in connection with the
services set forth and described above or related goods or services.

22. Through its continuous use of the SMI marks over more than a decade, SMI has built up
substantial goodwill in the mark, and the relevant consumers have come to recognize SMI as the
source of high-quality products for consumers who purchase goods within and relating to the
cannabis industry.

23. SMI has advertised its products throughout the United States, including without limitation
via its websites located at <https://www.satorimovement.com/>, <satoriwheels.org>, and
<cultureskate.com> and through its retail outlet and festivals, as well as the above-discussed
advertising and marketing. SMI has received media coverage by local news agencies for its products.

24. On information and belief, Defendants are a provider of cannabis infused chocolates
located in Northern California.

25. On information and belief, Defendant was aware of the existence of SMI’s products prior
to the creation of Defendants’ Satori product and patterned its name and logo after SMI’s

trademarked name and logo.

{01679174} 6

COMPLAINT

 
So eo N WDB WNW BB WW NO

Oo NO NO NO NO NO NN NO Re Re Re Re ROO Ree eee ee ee
NY Dn Nn fF WwW NY KFKY¥ TD DO WBN DB A FB W NYO KF SO

28

VAN DE POEL, LEVY,
ARNEAL & SEROT, LLP
ATTORNEYS AT LAW
1600 South Main Plaza
Suite 325
Walnut Creek, CA 94596
Telephone: (925) 934-6102
Facsimile: (925) 934-6060

 

 

Case 3:18-cv-06687-TSH Document1 Filed 11/02/18 Page 7 of 21

26. Defendant thus willfully infringes on SMI's trademark rights and dilutes the famous SMI
mark. The name of Defendant's product was selected with the express purpose to exploit and trade
on the goodwill and reputation that SMI had built in its SMI marks.

27. Defendants operate the websites <cannacraft.com> and <satorichocolates.com>. The
interactive functionality and direct merchandising of Defendants website are discussed above.

Defendants’ logos are:

  

28. On information and belief, Defendants have applied, without success, for registration of
confusingly similar trademarks with the United States Patent and Trademark Office.

29. Defendants’ use of the marks similar in design to the SMI trademarks is in connection
with goods marketed to the same demographic of consumers that SMI targets and creates a likelihood
of confusion between Defendants’ Infringing Mark and SMI’s Satori Trademarks, as well as the
source of the SMI products the marks have come to represent and be associated with.

30. Defendants’ use of the SMI trademarks is confusingly similar to SMI's use of the SMI
marks. The two companies both sell goods focused on the cannabis culture, and are located in
Northern California. Moreover, as to all products and services, Defendants are willfully infringing
the SMI marks to create an association in its consumers’ minds between Defendants and SMI for
purposes of trading on SMI's reputation for cannabis related products. Defendants are intentionally
trading off of SMI's name, reputation and goodwill.

31. Defendants’ activities described above are without SMI's permission or consent.

32. On information and belief, Defendants’ activities described above are willful.

///

{01679174} 0

‘COMPLAINT

 
Co ma NY Dn Wn FBP WY YN

NO NO NO NHN HN KN KN NO RR mR RR Re Ree
NY DBD vA fF W NY KY TD OO WB NI DBD Wn FBP W NY KY SC

28

VAN DE POEL, LEVY,
ARNEAL & SEROT, LLP
ATTORNEYS AT LAW
1600 South Main Plaza
Suite 325
Walnut Creek, CA 94596
Telephone: (925) 934-6102
Facsimile: (925) 934-6060

 

 

Case 3:18-cv-06687-TSH Document1 Filed 11/02/18 Page 8 of 21

33. Defendants’ activities described above have directly and proximately caused, and unless
enjoined, will continue to cause, irreparable harm both to SMI and to consumers, who have an
interest in being free from confusion, mistake, and deception.

34. SMI has no adequate remedy at law and will be irreparably harmed if Defendants are
permitted to use the SMI trademarks in the United States in connection with its products and services.
COUNT ONE
(Trademark Dilution Under 15 U.S.C. § 1125(c))

35. SMI incorporates by reference each and every paragraph above as if re-stated herein.

36. The SMI marks are famous.

37. Defendants adopted their dilutive SMI trademarks after the SMI marks became famous.

38. The use of Defendants’ SMI trademarks is likely to cause, and does cause, dilution of the
SMI mark.

39. The use of Defendants’ SMI trademarks is likely to cause, and does cause a decrease in
the ability of the SMI marks to maintain thier distinctiveness and close association with SMI and/or
maintain its excellent reputation in the minds of consumers.

40. Defendants’ use of their dilutive SMI trademarks is commercial and in commerce.

41. Defendants’ first use in commerce of its dilutive SMI trademarks began in 2016, many
years after the SMI trademarks were first used on 08/01/1998 (Registration Nos. 3564639; 3350869;
and 3342675) and 01/01/2000 (Registration No. 3625820). (the date of first use after which an
award of damages/profits is available under the Lanham Act).

42. Defendants willfully intended to trade on the recognition of the famous SMI marks.

43.  Asadirect and proximate result of the foregoing acts of Defendants, SMI has suffered
and will continue to suffer monetary damages in an amount that will be established at trial.

44. Defendants’ dilution described herein irreparably harms SMI, and there is no adequate
remedy at law. The balance of equities weighs in favor of an injunction.

COUNT TWO
(Trademark Infringement Under 15 U.S.C. § 1114(1))

45. SMI incorporates by reference each and every paragraph above as if re-stated herein.

{01679174} 8

 

COMPLAINT

 
So AN DH Fe W NY KF

NO NO NHN HN NO KN RO RO Rm Rm eee eee eee ee ee
NY HD Un FP W NHN YK DGD ODO fH NI DBD A BR W NY KY CO

28

VAN DE POEL, LEVY,
ARNEAL & SEROT, LLP
ATTORNEYS AT LAW
1600 South Main Plaza
Suite 325
Walnut Creek, CA 94596
Telephone: (925) 934-6102
Facsimile: (925) 934-6060

 

 

Case 3:18-cv-06687-TSH Document1 Filed 11/02/18 Page 9 of 21

46. SMI has invested significant effort and funds in marketing and promoting its products
under the SMI marks. Consumers associate the famous SMI marks with a single producer or source
in the United States.

47. Defendants’ infringing use of the SMI trademarks is confusingly similar to SMI’s
trademarks.

48. Defendants’ use of the marks in connection with the sale, offering for sale, distribution
and advertising of marijuana products, related services and products is likely to cause confusion, or to
cause mistake, or to deceive in violation of Section 32(1)(a) of the Lanham Act, 15 U.S.C. § 1114(1).

49. Defendants are creating a likelihood of confusion or mistake by purchasers as to the
sponsorship or approval of such products and services by SMI, or as to an affiliation with or approval
from SMI.

50. As a direct and proximate result of the foregoing acts of Defendants, SMI has suffered and
will continue to suffer monetary damages in an amount that will be established at trial.

51. On information and belief, Defendants’ acts were in conscious and willful disregard of
SMI’s rights, and the resulting damage to SMI is such as to warrant the trebling of damages in order
to provide just compensation.

52. Defendants’ infringement described herein also irreparably harms SMI, and there is no
adequate remedy at law. The balance of equities weighs in favor of an injunction.

COUNT THREE
(Trademark Infringement Under 15 U.S.C. § 1125(a)(1)(A))

53. SMI incorporates by reference each and every paragraph above as if re-stated herein.

54. By misappropriating, using and copying the SMI marks, Defendants are misrepresenting
and falsely describing to the consumers the origin, sponsorship, or approval of its products and
services. Defendants’ use in commerce of the SMI trademarks in connection with its commercial
activities is likely to cause confusion, or to cause mistake, or to deceive as to the affiliation,
connection, or association of Defendants with SMI, or as to the origin, sponsorship, or approval of
Defendants, its products, and its commercial activities, by or with SMI, in violation of the Lanham

Act, 15 U.S.C. § 1125 (a)(1)(A).

{01679174} 9

COMPLAINT

 
So ON DB WO BP WO HNO Ke

DO NO NO NO KN KN KR RO Rm me ee ee ee ee ee ee
NY HD A fF WO NHN KY TD ODO WB NI Dn BR W NO KF CSC

28

VAN DE POEL, LEvy,
ARNEAL & SEROT, LLP
ATTORNEYS AT LAW
1600 South Main Plaza
Suite 325
Walnut Creek, CA 94596
Telephone: (925) 934-6102
Facsimile; (925) 934-6060

 

 

Case 3:18-cv-06687-TSH Document1 Filed 11/02/18 Page 10 of 21

55. As a direct and proximate result of the foregoing acts of Defendants, SMI has suffered and
will continue to suffer monetary damages in an amount that will be established at trial.

56. On information and belief, Defendants’ acts were in conscious and willful disregard of
SMI’s rights, and the resulting damage to SMI is such as to warrant the trebling of damages in order
to provide just compensation.

57. Defendants’ activities described herein irreparably harm SMI, and there is no adequate
remedy at law. The balance of equities weighs in favor of an injunction.

COUNT FOUR
(Cybersquatting Under 15 U.S.C. § 1125(d))

58. SMI incorporates by reference each and every paragraph above as if re-stated herein.

59. SMI's SMI marks are distinctive and famous.

60. Defendants have registered, trafficked in, and/or used the <cannacraft.com> and
<satorichocolates.com> domain name.

61. The <satorichocolates.com> domain name is confusingly similar to and dilutive of the
SMI marks.

62. On information and belief, Defendants have or had bad faith intent to profit from the SMI
marks. As a direct and proximate result of Defendants’ conduct, SMI has suffered, and will continue
to suffer, monetary loss and irreparable injury to its business, reputation and goodwill.

COUNT FIVE
(Common Law Trademark Infringement, Unfair Competition and Dilution)

63. SMI incorporates by reference each and every paragraph above as if re-stated herein.

64. Defendants’ activities described above constitute common law trademark infringement
and misappropriation of the goodwill associated with SMI’s SMI marks and constitute unfair
competition in violation of California common law.

65. SMI's SMI marks are strong, distinctive and famous in the United States in general, and
also in California and in the field of cannabis related products.

66. Defendants adopted its dilutive SMI marks after the SMI marks were first used in

commerce, and indeed after the SMI marks had become famous.

{01679174} 10

COMPLAINT

 
Oo wo NI Dn Un BP W NO KF

NON NO NO NO NY NY NN NN HR HR He He HE Re Re eee Re
NY DA UNA fF WD NHN KY§ TD OO WB NI DN FBP WB NYO KY CO

28

VAN DE POEL, LEVY,
ARNEAL & SEROT, LLP
ATTORNEYS AT LAW
1600 South Main Plaza
Suite 325
Walnut Creek, CA 94596
Telephone: (925) 934-6102
Facsimile: (925) 934-6060

 

 

Case 3:18-cv-06687-TSH Document1 Filed 11/02/18 Page 11 of 21

67. The use of Defendants’ SMI trademarks causes dilution of the SMI marks.

68. Defendants’ use of its dilutive SMI trademarks is commercial and in commerce.

69. Defendants willfully intended to trade on the recognition of the famous, distinctive and
strong SMI marks.

70. Defendants’ dilution described herein irreparably harms SMI, and there is no adequate
remedy at law. The balance of equities weighs in favor of an injunction.

REQUEST FOR RELIEF

Wherefore, SMI respectfully requests that this Court enter judgment in its favor on each and
every count set forth above and award it relief including, but not limited to, the following:

a. An Order holding that Defendants’ actions described above infringe SMI’s SMI
marks and that Defendants’ actions constitute trademark dilution, trademark infringement,
cybersquatting, false designation of origin, passing off, unfair competition, and a deceptive trade
practice under federal, state, and common law as detailed above;

b. An Order preliminarily and permanently enjoining Defendants, their employees,
agents, officers, directors, shareholders, subsidiaries, related companies, affiliates, cultivators,
distributors, dispensaries, dealers, and all persons in active concert or participation with any of them:

1) from using the SMI marks, the SMI trademarks, or any other trademarks, trade

names, logos, and other names or identifiers that are the same as or confusingly
similar to said marks or that tend to continue any link in consumers' minds
between Defendants and SMI or the SMI marks, in any manner or form, in
connection with any goods or services, and

2) from representing or suggesting, by any means whatsoever, directly or

indirectly, that Defendants, any goods or services offered by Defendants, or
any activities undertaken by Defendants, are sponsored or approved by, or are
or have at any time been associated, affiliated, or connected with SMI in any
way;

c. An Order requiring Defendants to deliver up for destruction all advertisements,

promotional materials, labels, signs, pictures, letterhead, plaques, clothing and any other materials

{01679174} 11

: COMPLAIN T _

 
NO

oD Oo wnnNnN Dn an FSF WW

mo NY NH NY NH NY NY N YH YH KP SP FP FP YF Fe Fe SS

28

VAN DE POEL, LEVY,
ARNEAL & SEROT, LLP
ATTORNEYS AT LAW
1600 South Main Plaza
Suite 325
Walnut Creek, CA 94596
Telephone: (925) 934-6102
Facsimile: (925) 934-6060

 

 

Case 3:18-cv-06687-TSH Document1 Filed 11/02/18 Page 12 of 21

containing infringing marks and/or false claims in their possession, custody, or control, or in the
possession, custody, or control of any of their agents or representatives;

d. An Order requiring Defendants to disable the website located at
<satorichocolates.com> or links or references to Satori on <www.cannacraft.com> and requiring
Defendants to transfer the <satorichocolates.com> domain to SMI;

e. An Order directing Defendants, with respect to all trademark registration systems, to
withdraw, cancel or otherwise extinguish all applications and registrations for trademarks containing
the word "Satori," containing an image of Satori or similar to its link logo or containing any other
words or images that are likely to cause confusion with the SMI marks, or furthering or continuing in
any way the confusing and dilutive association between Defendants and the SMI marks.

f, An Order directing Defendants to file with this Court and serve on SMI’s attorneys,
thirty (30) days after the date of entry of any injunction, a report in writing and under oath setting
forth in detail the manner and form in which it has complied with the Courts’ injunctions;

g. An Order requiring Defendants to account for and pay to SMI any and all profits
arising from or related to Defendants’ unlawful acts and that such profits be increased in accordance
with 15 U.S.C § 1117 and other applicable laws,

h. An Order requiring Defendants to pay SMI the full amount of damages caused by
Defendants’ unlawful acts, and that such damages be trebled in accordance with 15 U.S.C. § 1117
and other applicable laws;

i. An Order requiring Defendants to pay SMI its costs and attorneys’ fees in this action
pursuant to 15 U.S.C, § 1117 and other applicable laws; and

j. Any other relief as the Court may deem appropriate.

DATED: November 2, 2018 VAN DE POEL, LEVY, ARNEAL & SEROT, LLP

By: /s/
DANIEL A. SEROT
Attorney for Plaintiff,
SATORI MOVEMENT, INC.

{01679174} 12

COMPLAINT

 
Case 3:18-cv-06687-TSH Document1 Filed 11/02/18 Page 13 of 21

EXHIBIT “A”
Case 3:18-cv-06687-TSH Document1 Filed 11/02/18 Page 14 of 21

Int. Cls.: 25, 28 and 35

Prior U.S, Cls.: 22, 23, 38, 39, 50, 100, 101 and 102

United States Patent and Trademark Office

Reg. No. 3,625,820
Registered May 26, 2009

 

TRADEMARK
SERVICE MARK
PRINCIPAL REGISTER

 

SATORI MOVEMENT, INC. (CALIFORNIA COR-
PORATION)

3069 17TH STREET

SAN FRANCISCO, CA 94110

FOR: MEN’S, WOMEN’S, AND CHILDREN’S
CLOTHING, NAMELY, TANK TOPS, SHIRTS,
SKIRTS, PANTS, DRESSES, SHORTS, JUMPERS,
CAPRIS, LEGGINGS, PAJAMAS, ROBES, JERSEYS,
SWIMWEAR, WETSUITS, BATHING SUITS, BIKI-
NIS, COVER-UPS, UNDERWEAR, SOCKS, GLOVES,
BELTS, TIES, VESTS, AND JACKETS; NATURAL
FIBER CLOTHING, ‘NAMELY, CLOTHING FEA-
TURING HEMP, BAMBOO, AND ORGANIC CON-
TENT, NAMELY, TANK TOPS, SHIRTS, SKIRTS,
PANTS, DRESSES, SHORTS, JUMPERS, CAPRIS,
LEGGINGS, PAJAMAS, ROBES, JERSEYS, SWIM-
WEAR, BATHING SUITS, BIKINIS, COVER-UPS,
UNDERWEAR, SOCKS, GLOVES, BELTS, TIES,
VESTS, JACKETS; HEADWEAR, NAMELY, CAPS
AND VISORS; FOOTWEAR, NAMELY, SANDALS,
SLIPPERS, BOOTS, AND ATHLETIC SHOES; AND
WRISTBANDS, IN CLASS 25 (U.S. CLS. 22 AND 39),

FIRST USE 1-1-2000; INCOMMERCE 1-1-2000,

FOR: SPORTING GOODS, NAMELY, SKATE-
BOARDS AND ACCESSORIES THEREFOR, NAME-
LY, SKATEBOARD DECKS, TRUCKS, BEARINGS,
BINDINGS, WHEELS, SAFETY STRAPS AND POR-
TABLE CARRIERS FOR SKATEBOARDS, ATHLET-

IC PROTECTIVE PADS AND PADDING FOR
SKATEBOARDING, IN-LINE SKATING AND
ROLLER SKATING; SNOW BOARDS AND ACCES-
SORIES THEREFOR, NAMELY, SNOW BOARD
BINDINGS, SAFETY STRAPS AND PORTABLE
CARRIERS FOR SNOW BOARDS, ATHLETIC PRO-
TECTIVE PADS AND PADDING FOR SNOW
BOARDING; SURFBOARDS AND RELATED AC-
CESSORIES THEREFOR, NAMELY, WAX, LEA-
SHES, WAX COMBS AND NOSE GUARDS, SWIM
BOARDS AND SWIM FLOATS FOR RECREATION-
AL USE, IN CLASS 28 (U.S. CLS. 22, 23, 38 AND 50).

FIRST USE 1-1-2000; IN COMMERCE 1-1-2000.

FOR: ADVERTISING OF GLOBAL CONSUMER
PRODUCTS, IN CLASS 35 (USS. CLS. 100, 101 AND
102).

FIRST USE 1-1-2000; IN COMMERCE 1-1-2000.

THE MARK CONSISTS OF FOUR OVERLAPPING
CIRCLES OF GEOMETRIC DESIGN WITH A SMAL-
LER CIRCLE POSITIONED AT THE OUTER EDGE
ON EACH OF THE FOUR CIRCLES,

SER. NO. 77-490,565, FILED 6-4-2008.

SUZANNE BLANE, EXAMINING ATTORNEY
Case 3:18-cv-06687-TSH Document 1 Filed 11/02/18 Page 15 of 21

 

Goods and Services

Mark Drawing Code
Design Search Code

Trademark Search
Facility
Classification Code

Serial Number
Filing Date

Current Basis
Original Filing Basis

Published for
Opposition

Registration
Number

Registration Date
Owner

Attorney of Record
Description of Mark

Type of Mark
Register

Affidavit Text
Live/Dead Indicator

{01696930}

IC 025, US 022 039. G & S: Men's, women's, and children's clothing, namely, tank tops, shirts, skirts, pants, dresses, shorts,
jumpers, capris, leggings, pajamas, robes, jerseys, swimwear, wetsuits, bathing suits, bikinis, cover-ups, underwear, socks,
gloves, belts, ties, vests, and jackets; natural fiber clothing, namely, clothing featuring hemp, bamboo, and organic content,
namely, tank tops, shirts, skirts, pants, dresses, shorts, jumpers, capris, leggings, pajamas, robes, jerseys, swimwear, bathing
suits, bikinis, cover-ups, underwear, socks, gloves, belts, ties, vests, jackets; headwear, namely, caps and visors; footwear,
namely, sandals, slippers, boots, and athletic shoes; and wristbands. FIRST USE: 20000101. FIRST USE IN COMMERCE:
20000101

IC 028. US 022 023 038 050. G & S: Sporting goods, namely, skateboards and accessories therefor, namely, skateboard
decks, trucks, bearings, bindings, wheels, safety straps and portable carriers for skateboards, athletic protective pads and
padding for skateboarding, in-line skating and roller skating; snow boards and accessories therefor, namely, snow board
bindings, safety straps and portable carriers for snow boards, athletic protective pads and padding for snow boarding;
surfboards and related accessories therefor, namely, wax, leashes, wax combs and nose guards, swim boards and swim floats
for recreational use. FIRST USE: 20000101. FIRST USE IN COMMERCE: 20000101

IC 035, US 100 101 102. G & S: Advertising of global consumer products. FIRST USE: 20000101. FIRST USE IN
COMMERCE: 20000101

(2) DESIGN ONLY

26.01.02 - Circles, plain single line; Plain single line circles
26.01.16 - Circles touching or intersecting
26.01.31 - Circles - five or more; Five or more circles

SHAPES-CIRCLE Circle figures or designs including semi-circles and incomplete circles
SHAPES-DIAMONDS Diamond shaped designs including shaded or more than one diamond
SHAPES-MISC Miscellaneous shaped designs

SHAPES-OVALS Oval figures or designs including incomplete ovals and one or more ovals

77490565
June 4, 2008
1A

4A

March 10, 2009

3625820

May 26, 2009
(REGISTRANT) Satori Movement, Inc. CORPORATION CALIFORNIA 2216 McKinleyville Ave MckKinleyville CALIFORNIA
95519

Daniel A Serot

Color is not claimed as a feature of the mark. The mark consists of four overlapping circles of geometric design with a smaller
circle positioned at the outer edge on each of the four circles,

TRADEMARK. SERVICE MARK
PRINCIPAL

SECT 15. SECT 8 (6-YR).

LIVE
Case 3:18-cv-06687-TSH Document1 Filed 11/02/18 Page 16 of 21

Int. Cl: 28
Prior U.S, Cls.: 22, 23, 38 and 50

United States Patent and Trademark Office

Reg. No. 3,342,675
Registered Noy. 27, 2007

 

TRADEMARK
PRINCIPAL REGISTER

SATORI WHEELS

SATORI MOVEMENT (CALIFORNIA CORPORA-
TION)

3069 17TH STREET/P.O. BOX 410117

SAN FRANCISCO, CA 94141

FOR: SPORTING GOODS, NAMELY, SKATE-
BOARD WHEELS, SKATEBOARD HARDWARE AC-
CESSORIES, NAMELY, BOLTS, BUSHINGS, NUTS,
MOUNTING HARDWARE AND BEARINGS, IN
CLASS 28 (U.S. CLS, 22, 23, 38 AND 50).

FIRST USE 8-1-1998; IN COMMERCE 8-1-1998,
THE MARK CONSISTS OF STANDARD CHAR-

ACTERS WITHOUT CLAIM TO ANY PARTICULAR
FONT, STYLE, SIZE, OR COLOR.

NO CLAIM IS MADE TO THE EXCLUSIVE
RIGHT TO USE "WHEELS", APART FROM THE
MARK AS SHOWN.

THE ENGLISH TRANSLATION OF THE JAPA-
NESE WORDING "SATORI" IS "ENLIGHTEN-
MENT."

SER. NO, 77-042,968, FILED S.R. 11-13-2006 AM.
P.R. 4-4-2007.

BARNEY CHARLON, EXAMINING ATTORNEY
Case 3:18-cv-06687-TSH Document1 Filed 11/02/18 Page 17 of 21

SATORI WHEELS

Word Mark SATORI WHEELS
Translations The English translation of the Japanese wording "SATORI" is "enlightenment."

Goods and Services _ IC 028. US 022 023 038 050. G & S: Sporting goods, namely, skateboard wheels, skateboard hardware accessories, namely,
bolts, bushings, nuts, mounting hardware and bearings. FIRST USE: 19980801. FIRST USE INCOMMERCE: 19980801

Standard Characters

Claimed

Mark Drawing Code (4) STANDARD CHARACTER MARK
Serial Number 77042968

Filing Date November 13, 2006

Current Basis 1A

Original Filing Basis 1A

Goecuition fOr September 11, 2007

Date Amended to
Current Register

Registration Number 3342675
Registration Date November 27, 2007

Owner (REGISTRANT) SATORI MOVEMENT CORPORATION CALIFORNIA 1551 Nursery Way, Suite A MckKinleyville
CALIFORNIA 95519

Attorney of Record DANIEL A. SEROT

April 4, 2007

Disclaimer NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "wheels" APART FROM THE MARK AS SHOWN
Type of Mark TRADEMARK

Register PRINCIPAL

Affidavit Text SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20170424.

Renewal 1ST RENEWAL 20170424

Live/Dead Indicator LIVE

{01696930}
Case 3:18-cv-06687-TSH Document1 Filed 11/02/18 Page 18 of 21

Int. Cl.: 25
Prior U.S. Cls.: 22 and 39

United States Patent and Trademark Office

Reg. No. 3,564,639
Registered Jan. 20, 2009

 

TRADEMARK
PRINCIPAL REGISTER

SATORI

SATORI MOVEMENT, INC, (CALIFORNIA COR-
PORATION)

3069 17TH STREET
SAN FRANCISCO, CA 94110

FOR: MEN’S, WOMEN’S, AND CHILDREN’S
CLOTHING, NAMELY, TANK TOPS, SHIRTS,
SKIRTS, PANTS, DRESSES, SHORTS, JUMPERS,
CAPRIS, LEGGINGS, PAJAMAS, ROBES, JERSEYS,
SWIMWEAR, WETSUITS, BATHING SUITS, BIKI-
NIS, COVER-UPS, UNDERWEAR, SOCKS, GLOVES,
BELTS, TIES, VESTS, AND JACKETS; NATURAL
FIBER CLOTHING, NAMELY, CLOTHING FEA-
TURING HEMP, BAMBOO, AND ORGANIC CON-
TENT, NAMELY, TANK TOPS, SHIRTS, SKIRTS,
PANTS, DRESSES, SHORTS, JUMPERS, CAPRIS,
LEGGINGS, PAJAMAS, ROBES, JERSEYS, SWIM-
WEAR, BATHING SUITS, BIKINIS, COVER-UPS,
UNDERWEAR, SOCKS, GLOVES, BELTS, TIES,
VESTS, JACKETS; HEADWEAR, NAMELY, CAPS
AND VISORS; FOOTWEAR, NAMELY, SANDALS,

SLIPPERS, BOOTS, AND ATHLETIC SHOES; AND
WRISTBANDS , IN CLASS 25 (U.S. CLS. 22 AND 39).

FIRST USE 8-1-1998; IN COMMERCE 8-1-1998,

THE MARK CONSISTS OF STANDARD CHAR-
ACTERS WITHOUT CLAIM TO ANY PARTICULAR
FONT, STYLE, SIZE, OR COLOR.

OWNER OF U.S. REG. NOS. 3,342,675 AND
3,350,869,

THE FOREIGN WORDING IN THE MARK
TRANSLATES INTO ENGLISH AS "ENLIGHTEN-
MENT".

SEC. 2(F),

SER. NO. 77-532,749, FILED 7-28-2008,

SUZANNE BLANE, EXAMINING ATTORNEY
SATO!

Word Mark
Translations

Goods and
Services

Standard
Characters
Claimed

Mark Drawing
Code

Serial Number
Filing Date
Current Basis

Original Filing
Basis

Published for
Opposition

Registration
Number

Registration
Date

Owner

Attorney of
Record

Prior
Registrations

Type of Mark
Register
Affidavit Text
Renewal

Live/Dead
Indicator

{01696930}

Case 3:18-cv-06687-TSH Document1 Filed 11/02/18 Page 19 of 21

 

SATORI
The foreign wording in the mark translates into English as "ENLIGHTENMENT".

IC 025, US 022 039. G & S: Men's, women's, and children's clothing, namely, tank tops, shirts, skirts, pants, dresses, shorts,
jumpers, capris, leggings, pajamas, robes, jerseys, swimwear, wetsuits, bathing suits, bikinis, cover-ups, underwear, socks, gloves,
belts, ties, vests, and jackets; natural fiber clothing, namely, clothing featuring hemp, bamboo, and organic content, namely, tank
tops, shirts, skirts, pants, dresses, shorts, jumpers, capris, leggings, pajamas, robes, jerseys, swimwear, bathing suits, bikinis,
cover-ups, underwear, socks, gloves, belts, ties, vests, jackets; headwear, namely, caps and visors; footwear, namely, sandals,
slippers, boots, and athletic shoes; and wristbands. FIRST USE; 19980801. FIRST USE IN COMMERCE: 19980801

(4) STANDARD CHARACTER MARK

77532749
July 28, 2008
1A

1A
November 4, 2008
3564639

January 20, 2009

(REGISTRANT) SATORI MOVEMENT, INC. CORPORATION CALIFORNIA 2216 McKinleyville Ave McKinleyville CALIFORNIA
95519

DANIEL A SEROT

3342675;3350869

TRADEMARK

PRINCIPAL-2(F)

SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20180510.
1ST RENEWAL 20180510

LIVE
Case 3:18-cv-06687-TSH Document1 Filed 11/02/18 Page 20 of 21

Int. Cl: 25
Prior U.S. Cls.: 22 and 39

United States Patent and Trademark Office

Reg. No. 3,350,869
Registered Dec. 11, 2007

TRADEMARK
PRINCIPAL REGISTER

SATORI MOVEMENT

SATORI MOVEMENT (CALIFORNIA CORPORA-
TION)

3069 17TH STREET

P.O. BOX 410117

SAN FRANCISCO, CA 94141

FOR: MEN’S, WOMEN’S, AND CHILDREN’S
CLOTHING, NAMELY, TANK TOPS, SHIRTS,
SKIRTS, PANTS, DRESSES, SHORTS, JUMPERS,
CAPRIS, LEGGINGS, PAJAMAS, ROBES, JERSEYS,
SWIMWEAR, WETSUITS, BATHING SUITS, BIKI-
NIS, COVER-UPS, UNDERWEAR, SOCKS, GLOVES,
BELTS, TIES, VESTS, AND JACKETS; NATURAL
FIBER CLOTHING, NAMELY, CLOTHING FEA-
TURING HEMP, BAMBOO, AND ORGANIC CON-
TENT, NAMELY, TANK TOPS, SHIRTS, SKIRTS,
PANTS, DRESSES, SHORTS, JUMPERS, CAPRIS,
LEGGINGS, PAJAMAS, ROBES, JERSEYS, SWIM-
WEAR, BATHING SUITS, BIKINIS, COVER-UPS,

UNDERWEAR, SOCKS, GLOVES, BELTS, TIES,
VESTS, JACKETS; HEADWEAR, NAMELY, CAPS
AND VISORS; FOOTWEAR, NAMELY, SANDALS,
SLIPPERS, BOOTS, AND ATHLETIC SHOES; AND
WRISTBANDS, IN CLASS 25 (U.S. CLS. 22 AND 339).

FIRST USE 8-1-1998; IN COMMERCE 8-1-1998.

THE MARK CONSISTS OF STANDARD CHAR-
ACTERS WITHOUT CLAIM TO ANY PARTICULAR
FONT, STYLE, SIZE, OR COLOR.

THE ENGLISH TRANSLATION OF THE WORD
"SATORI" IN THE MARK IS "ENLIGHTENMENT".

SER. NO. 77-042,948, FILED S.R. 11-13-2006 AM.
PLR. 4-4-2007,

TIMOTHY FINNEGAN, EXAMINING ATTORNEY
Case 3:18-cv-06687-TSH Document 1 Filed 11/02/18 Page 21 of 21

SATORI MOVEMENT

Word Mark
Translations

Goods and
Services

Standard
Characters
Claimed

Mark Drawing

Code

SATORI MOVEMENT
The English translation of the word "SATORI" in the mark is "ENLIGHTENMENT".

IC 025. US 022 039. G & S: Men's, women's, and children's clothing, namely, tank tops, shirts, skirts, pants, dresses, shorts,
jumpers, capris, leggings, pajamas, robes, jerseys, swimwear, wetsuits, bathing suits, bikinis, cover-ups, underwear, socks, gloves,
belts, ties, vests, and jackets; natural fiber clothing, namely, clothing featuring hemp, bamboo, and organic content, namely, tank
tops, shirts, skirts, pants, dresses, shorts, jumpers, capris, leggings, pajamas, robes, jerseys, swimwear, bathing suits, bikinis,
cover-ups, underwear, socks, gloves, belts, ties, vests, jackets; headwear, namely, caps and visors; footwear, namely, sandals,
slippers, boots, and athletic shoes; and wristbands. FIRST USE: 19980801. FIRST USE IN COMMERCE: 19980801

(4) STANDARD CHARACTER MARK

Serial Number 77042948

Filing Date

Current Basis
Original Filing

Basis

Published for

Opposition

Date Amended to
Current Register

Registration
Number

November 13, 2006
1A

1A
September 25, 2007
April 4, 2007

3350869

Registration Date December 11, 2007

Owner

Attorney of
Record

Type of Mark
Register
Affidavit Text
Renewal

Live/Dead
Indicator

{01696930}

(REGISTRANT) SATORI MOVEMENT CORPORATION CALIFORNIA 1551 Nursery Way, Suite A McKinleyville CALIFORNIA
95519

DANIEL A. SEROT

TRADEMARK

PRINCIPAL

SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20180108.
1ST RENEWAL 20180108

LIVE
